Case: 2:17-cv-00143-SDM-KAJ Doc #: 389 Filed: 03/22/21 Page: 1 of 7 PAGEID #: 30708




                  IN THE UNITED STATES DISTRICT COURT
                   FOR THE SOUTHERN DISTRICT OF OHIO
                            EASTERN DIVISION

 ABINGTON EMERSON CAPITAL, LLC,
                                               Case No.: 2:17-cv-143
                    Plaintiff,
                                               Judge Sarah D. Morrison
        -vs-
                                               Magistrate Judge Jolson

 JASON ADKINS, et al.,

                    Defendants.

                                 OPINION & ORDER

        Plaintiff Abington Emerson Capital’s Fourth Amended Complaint asserts

 claims for fraud, federal and state RICO violations, civil conspiracy, and breach of

 contract against, inter alia, Defendants XPO Logistics, Inc. (“Logistics”) and XPO

 Global Forwarding, Inc. (“Global”). (ECF No. 205.) Summary Judgment filings of

 Logistics and Global argue without development that Logistics is not a proper party

 because it is merely the parent and holding company of Global. (ECF Nos. 338 at 8

 n.2 and 365 at 2 n.3; see also ECF Nos. 193 at 3-4 and 213 at ¶¶ 8-9.) Accordingly,

 the Court’s January 22, 2021 Order required the XPO Defendants to file an

 appropriate motion on this topic and allowed Abington to respond. (ECF No. 384 at

 75.)

                THE XPO DEFENDANTS’ MOTION TO DISMISS

        The XPO Defendants’ resultant Motion to Dismiss XPO Logistics, Inc. (ECF

 No. 385) asserts that dismissal of all claims against Logistics is necessary because

 Logistics took no action relative to the underlying facts of this case. (ECF No. 385


                                           1
Case: 2:17-cv-00143-SDM-KAJ Doc #: 389 Filed: 03/22/21 Page: 2 of 7 PAGEID #: 30709




 at 3.) Specifically, Logistics argues that four members of Global’s Executive Team

 testified that Afif Baltagi, the actions of whom form the basis for Abington’s claims

 against the XPO Defendants, was Global’s employee at all relevant times. Id. at 4

 n.4 and at Ex. C; see also ECF Nos. 193 at 3-4 and 213 at ¶¶ 8-9. Logistics continues

 that, as the parent, it cannot be held liable for the acts of Global, one of its

 subsidiaries. Id. at 4 (citing Strong v. U-Haul Co. of Mass., No. 1:03cv383, 2005 U.S.

 Dist. LEXIS 26503, at *18 (S.D. Ohio Nov. 3, 2005)(Watson J.)(“It is a general

 principle of corporate law deeply ingrained in our economic and legal systems that a

 parent corporation (so-called because of control through ownership of another

 corporation’s stock) is not liable for the acts of its subsidiaries.” )(citations and

 quotations omitted)). The fact that Baltagi’s W2 and onboarding paperwork

 identified Logistics as his employer does not alter that basic proposition, Logistics

 argues, because “these documents were prepared as part of the human resources

 shared services offered by the parent company” and ”‘consolidation of corporate

 business matters such as accounting and legal work’ are not terribly probative of

 actual operation[.]” (ECF No. 385 at 4 n. 5 and 5)(quoting Best Foods v. Aerojet-

 General Corp., 173 F. Supp. 2d 729, 751 (W.D. Mich. 2001)(further quotation

 omitted)). Thus, Logistics contends that “there is no basis for XPO Logistics to be a

 defendant in this case.” (ECF No. 385 at 4-5, n.5.)

                             ABINGTON’S OPPOSITION

        Noting that its claims against the XPO Defendants are premised upon

 vicarious liability via Baltagi’s employment, Abington objects. It posits that genuine



                                              2
Case: 2:17-cv-00143-SDM-KAJ Doc #: 389 Filed: 03/22/21 Page: 3 of 7 PAGEID #: 30710




 disputes of material fact exist as to which entity employed Baltagi. (ECF No. 388 at

 1.) In support, Abington states: (1) Baltagi’s offer of employment came from

 Logistics; (2) Baltagi’s confidentiality, non-solicitation, and non-compete agreement

 was with Logistics; (3) Baltagi signed an acknowledgement of receipt of Logistics’

 employee handbook; (4) the handbook stated that Baltagi’s employment with

 Logistics was at-will; (5) Baltagi’s 2013-16 W2s were issued by Logistics and

 contained the Federal Employee Identification Number of Logistics, not Global; and

 (6) Logistics’ CEO, Brad Jacobs, exercised “some amount of direct operational

 oversite or supervisory authority control over the Houston branch” where Baltagi

 worked. (ECF No. 388 at 1-3.) From this, Abington argues that Logistics was clearly

 doing more than just “onboarding” Baltagi. (ECF No. 388 at 5.) Abington

 alternatively argues that Logistics and Global jointly employed Baltagi. Id. at 3; see

 also ECF No. 205 at ¶ 9. Lastly, Abington argues that the XPO Defendants

 conceded that Baltagi is a joint employee by filing crossclaims against Baltagi for

 fraud, negligent misrepresentation, breach of contract, and breach of fiduciary

 duties. (ECF Nos. 213 ¶¶ 153-208 and 388 at n.4.)

                                      ANALYSIS

       Initially, the Court determines that the motion is one for summary judgment,

 not for dismissal. Federal R. Civ. P. 12(b) requires that any motion to dismiss for

 failure to state a claim be filed prior to an Answer. Here, the XPO Defendants filed

 an Answer in June 2019—well before the instant motion was filed in February




                                           3
Case: 2:17-cv-00143-SDM-KAJ Doc #: 389 Filed: 03/22/21 Page: 4 of 7 PAGEID #: 30711




 2021. (ECF No. 213.) Accordingly, Fed. R. Civ. P. 56 and its associated standard as

 set forth in the Court’s January 22, 2021 Opinion & Order (ECF 384) shall govern.

    A. Vicarious Liability

       “It is a fundamental maxim of law that a person cannot be held liable, other

 than derivatively, for another’s negligence. In an employment setting such as is

 before this court today, the most common form of derivative or vicarious liability is

 that imposed by the law of agency, through the doctrine of respondeat superior.”

 Albain v. Flower Hosp., 50 Ohio St. 3d 251, 254-55 (1990). Under this

 doctrine”[g]enerally, an employer or principal is vicariously liable for the torts of its

 employees or agents . . .” when the employee is engaged in performing the work of

 the employer. Nat’l Union Fire Ins. Co. v. Wuerth, 122 Ohio St. 3d 594, 599 (2009).

 See also Baird v. Sickler, 69 Ohio St. 2d 652, 654 (1982). The application of

 respondeat superior “depends on the existence of control by a principal (or master)

 over an agent (or servant), terms that [courts] have used interchangeably.” Id.

 (citation omitted).” For the relationship to exist, it is unnecessary that such right of

 control be exercised; it is sufficient that the right merely exists.” Baird v. Sickler, 69

 Ohio St. 2d 652, 654 (1982)(citation omitted).

       Genuine disputes about which entity had the right to control Baltagi are

 present here. Four members of Global’s Executive Team testified that Baltagi was

 Global’s employee at all relevant times. Yet, Baltagi was bound by Logistics’

 employment handbook and his confidentiality, non-solicitation, and non-compete

 agreement was with Logistics. Logistics’ CEO exercised some control over the



                                             4
Case: 2:17-cv-00143-SDM-KAJ Doc #: 389 Filed: 03/22/21 Page: 5 of 7 PAGEID #: 30712




 location where Baltagi worked. Furthermore, Baltagi’s paychecks and W-2s

 contained Logistics’ FEIN. And while the XPO Defendants dismiss this as simple

 shared human resources services, “shared payroll and other administrative services

 are typical of parent-subsidiary relationships so long as the subsidiary pays for

 those services.” EEOC v. Con-Way, Inc., No. CV 06-1337-MO, 2007 U.S. Dist. LEXIS

 66727, at *13 (D. Or. Sep. 4, 2007) (emphasis added). Because the XPO Defendants

 point to no record evidence establishing that Global pays for the shared services,

 this material issue remains another unresolved component of the ability to control

 analysis. The Motion to Dismiss of the XPO Defendants, treated as a motion for

 summary judgment, is DENIED. (ECF No. 385.)

    B. Joint Employer Liability

       Abington asserts that Logistics is jointly liable with Global for Baltagi’s

 actions such that dismissal of Logistics would be in error. Joint employer liability

 “is a judicially-created doctrine that can be used to impose liability on one business

 enterprise for the employment actions of a related or subsidiary enterprise.”

 Wittenbrook v. Elecs. Recycling Servs., 104 N.E.3d 876, 882, 2018-Ohio-208, ¶ 27,

 (7th Dist.). This type of liability takes several forms; relevant here, the Court

 considers “whether one defendant has control over another company’s employees

 sufficient to show that the two companies are acting as a ‘joint employer’ of those

 employees.” Swallows v. Barnes & Noble Book Stores, 128 F.3d 990, 993 (6th Cir.

 1997)(citing Carrier Corp. v. NLRB, 768 F.2d 778 (6th Cir. 1985)). “Entities are joint

 employers if they ‘share or co-determine those matters governing essential terms



                                            5
Case: 2:17-cv-00143-SDM-KAJ Doc #: 389 Filed: 03/22/21 Page: 6 of 7 PAGEID #: 30713




 and conditions of employment.’” E.E.O.C. v. Skanska USA Bldg., Inc., 550 Fed.

 App’x 253, 256 (6th Cir. 2013) (quoting Carrier Corp. v. NLRB, 768 F.2d 778, 781

 (6th Cir. 1985)). “In determining if an entity is the plaintiff’s joint employer, a court

 looks to ‘an entity’s ability to hire, fire or discipline employees, affect their

 compensation and benefits, and direct and supervise their performance.’” Koliner v.

 Moorer, No. 2:19-cv-1999, 2020 U.S. Dist. LEXIS 237851, at *14-16 (S.D. Ohio Dec.

 17, 2020)(Graham, J.)(quoting EEOC v. Skanska USA Bldg., Inc., 550 F. App’x 253,

 256 (6th Cir. 2013)).

        Again, genuine disputes are present as to whether the imposition of joint

 liability is proper. Baltagi’s offer of employment came from Logistics; his

 employment conduct was governed by Logistics’ employee handbook; and his

 paychecks came from Logistics. Abington also asserts Logistics’ CEO had “some

 amount of direct operational oversite or supervisory authority” over Baltagi’s work

 location. However, four top Global executives averred that Baltagi was Global’s

 employee at all relevant times. As such, genuine disputes of material fact about

 XPO Defendants’ ability to hire, fire or discipline Baltagi, affect his compensation

 and benefits, and direct and supervise his performance are present. The XPO

 Defendants’ Motion to Dismiss, treated as one for summary judgment, is DENIED.

 (ECF No. 385.)

        Finally, Abington contends that through the filing of their crossclaims

 against Baltagi, the XPO Defendants conceded that Baltagi was a joint employee.

 The Answer of the XPO Defendants admits that Baltagi is a Global employee. (ECF



                                              6
Case: 2:17-cv-00143-SDM-KAJ Doc #: 389 Filed: 03/22/21 Page: 7 of 7 PAGEID #: 30714




 No. 213, ¶ 9.) The statement contained within the XPO Defendants’ Motion for

 Summary Judgment to the effect that the XPO Defendants were contesting the

 presence of Logistics in this action mimics that admission. While the Court finds it

 curious that the XPO Defendants both asserted cross-claims against Baltagi, that

 single fact is insufficient for the Court to aver an admission on the issue given that

 the Answer and Motion for Summary Judgment of the XPO Defendants both

 explicitly provide that Global is Baltagi’s employer. To the extent that Abington

 moves for an order deeming the filing of the crossclaims an admission of joint

 employer liability on the part of the XPO Defendants, it is DENIED.

                                    CONCLUSION

       Under these circumstances, dismissal of Logistics under Rule 56 is improper.

 The Motion to Dismiss of the XPO Defendants (ECF No. 385), treated as one for

 summary judgment, is DENIED.

       IT IS SO ORDERED.

                                         /s/ Sarah D. Morrison
                                         SARAH D. MORRISON
                                         UNITED STATES DISTRICT JUDGE




                                            7
